                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR242

       v.
                                                               JUDGMENT
MARVELL FIELDS,

                     Defendant.


      In accordance with the Order entered today, the Motion under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Filing No. 104)
purportedly filed on behalf of defendant Marvell Fields by Michael J. Dee is denied.


                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
